DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27, 28 and 36-41 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-26 and 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, from which the balance of the claims depend, recites “wherein in iii. both of the following measures a) and b) are taken, where measure a) is performed first and then measure b) is taken”.  However, “measure b)” recites:
“b) the at least one solvent used for diluting the concentrated composition of the etherified melamine formaldehyde resin in iii. comprises at least 50% by weight, based on a total weight of solvent used, of at least one organic solvent B.”
Thus, there is not active step involved in step “b)” of claim 22, and this amounts to an omitted essential step.  Such omission amounts to a gap between the steps, and it is unclear what process applicant is attempting to claim.  See MPEP § 2172.01.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-26 and 29-35 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Boldizar (USPN 4,101,520).
	In col. 1, lines 31-41 and col. 10, lines 4-6, Boldizar teaches a process of preparing methylated, methylolated melamine composition comprising:
	i) reacting
		630 parts of melamine (M),
		742 parts of paraformaldehyde (F) (91%CH20), and
		800 parts methanol (Me),
	at the molar ratio (M/F/Me) of 1.0/4.5/5.0; wherein the mixture is heated to reflux and held for one hour. Heat is then reduced and 1600 parts of excess methanol is added, giving a molar ratio of (M/F/Me) of 1.0/4.5/15.0, and 158 parts of 70% nitric acid solution in water are added;
	ii) removing  the volatiles by vacuum distillation, followed by adding 2400 parts more of methanol and 150 parts more of 70% nitric acid solution, and held for 1 h at 30-35°C, then volatiles are again removed via vacuum distillation; then
	iii) diluting the concentrated composition with a 1/1 blend of isopropanol/isobutanol (consistent with applicant’s solvent B), giving an adjusted solid content of about 88 %) (See example 1, col. 6, lines 5-42).
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) appeal to be met.

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. Applicant argues that Claim 22 requires the combination of measures a) and b), and that said combinations in not taught (or suggested) by the prior art.  However, as demonstrated above, measure b) is not a proper set and renders the claims indefinite.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE